EXHIBIT C
Office of Pesticide Programs
Label Review Manual
Label Review Manual


       Purpose
       This Label Review Manual (LRM or Manual) provides guidance on pesticide labeling with the
       goal of improving the quality and consistency of pesticide labels. Historically, the LRM was
       developed as a training tool for EPA staff in the Office of Pesticide Programs (OPP). However,
       over time, its audience has grown from OPP label reviewers to include other federal agencies as
       well as external parties such as state, local, and tribal agencies, pesticide registrants, and other
       individuals who work with pesticide labeling.

       Background
       Pesticide product labels provide critical information about how to safely and legally handle and
       apply pesticides. Unlike other types of product labels, pesticide labels are enforceable and must
       include the statement, “It is a violation of Federal law to use this product in a manner
       inconsistent with its labeling.” 40 CFR 156.10(i)(2)(ii). In other words, the label is the law.

       A critical function of the label is to translate the results of the science evaluations into a set of
       conditions, directions, precautions, and restrictions that define who may use a pesticide, as well
       as where, how, how much, and how often it may be used. Therefore, the accuracy of a label is
       vital as it can impact:

            EPA and other agencies that use the label to manage and mitigate pesticide risks.
            EPA and other agencies that enforce pesticide production, distribution, and use.
            Registrants, including pesticide manufacturers, and their supplemental distributors.
            Pesticide applicators who rely on the label for hazard and safety information and use
             directions.
            Bystanders and other individuals who may be exposed to the pesticide.

       Considerations
       The Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) and its implementing regulations
       under Title 40, Chapter I, Subchapter E in the Code of Federal Regulations (CFR) govern pesticide
       registration and labeling requirements. FIFRA and its implementing regulations govern what
       must be included on pesticide labels.

       Other EPA documents such as Pesticide Registration Notices (PR Notices or PRN) and this
       Manual provide guidance on what should be included on pesticide labels.

       Additional labeling information based on chemical- and/or product-specific information must
       also be considered. These include product chemistry and acute toxicity reviews on the product’s
       formulation, science reviews on an active or inert ingredient and its registered use(s),
       Reregistration Eligibility Decisions, and Registration Review Decisions.




Chapter 1: Purpose of the Manual                                                                         1-2
